START, O. J.
(dissenting).
I dissent. The office of inspector of boilers is a nonelective one, created by the legislature, which has the exclusive power to prescribe the qualifications of persons to be appointed to the office, and to restrict the appointing power to those possessing the prescribed qualifications. Neither the executive nor the judicial department of the state has any constitutional right to substitute other tests of eligibility in place of those prescribed by the legislature, although the substituted tests are equally as good, if not better, and result in securing competent officers. The statutory or legislative test in this case is this:
“No person shall be eligible to hold the office of inspector of boilers who has not had at least 10 years of actual experience in operating steam engines and steam boilers, * * * or who is not of good moral character, and suitably qualified by experience in the construction of steam boilers so as to enable him to perform the duties of the office.” G. S. 1894, § 481.
The legislature, by this statute, prescribed three distinct qualifications which an inspector of boilers must possess. They are: (a) He must be a man of good moral character; (b) he must be suitably qualified by experience in the construction of steam boilers, so as to enable him to perform the duties of his office; (c) he must have had 10 years, at least, of actual experience in operating steam engines and boilers. That is, he must have had, prior to his appointment, not.the equivalent, in the judgment of the appointing power, of 10 years’ actual experience, but, in the aggregate, at least 10 years’ experience in actually operating steam engines and boilers. Now, there can be no question in this case but that the respondent possesses the first and second of the specified qualifications, but as to the third test the evidence is conclusive that he never hhd 10 \ years’, or any,less number of years’, actual experience in operating steam engines and boilers.
The evidence is summarized in the opinion of the court, and need not be here repeated; but it is to be noted that the whole of it, except the fact that when a boy 14 or 15 years old the respondent worked around steam boilers and engines in actual operation, generally assisting in firing, and that for six weeks he had exclusive *360charge of and operated a small steam boiler and engine, is directed to establishing the fact that by his experience in making and repairing steam engines and boilers and in setting np steam plants he is suitably, qualified to perform the duties of the office. It may be, and probably is, true, as suggested by the court, that by such experience and work he is better qualified for the office of inspector of boilers than he would have been if he had been engaged for 10 years in operating steam engines and boilers, but the fact remains that, in addition to the qualifications actually possessed by him for the office the legislature has ordained that he must bring himself within the third and absolute requirement of the statute by showing that he has had in the aggregate 10 years’ actual experience in operating steam engines and boilers.
The legislature deemed this qualification to be of the first importance, and as to it left nothing to the discretion of the appointing power, but made it absolute. If there was any evidence in this case reasonably tending to support the conclusion of the governor that the respondent had had 10 years’ actual experience in operating steam engines and boilers, the conclusion could not be set aside by the courts; but, as already suggested, there is no evidence or claim in this case that he ever did have 10 years’ actual experience in operating them. The most that can be claimed from the evidence is that he has had the equivalent of such experience. To hold that he is eligible for this reason is to ignore the mandatory requirement of the statute, and substitute the discretion of the appointing power for the expressly declaréd will of the legislature.